DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 10, 11 and 13-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Andre et al., 2012/0255316 A1 for the reasons of record in the previous office action. The prior art ranges and the newly claimed limitations overlap when plotted on the phase diagram which shows the claimed ranges of R-125, R-134a and 1234yf when the R32 content is held at 21%. 
Claims 3, 10, 11 and 13-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Andre et al., WO 2010/129920 for the reasons of record in the previous office action. The prior art ranges and the newly claimed limitations overlap when plotted on Fig. 26.

Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. The double patenting and 112 rejections have been overcome. Applicant has submitted a phase diagram which shows the presently claimed ranges of each of the other three constituents as the pentagon with vertices at B’, C’, D, E’ and F’ . 
Applicant argues that, in view of common technical knowledge, a substitute for R-22 refrigerant must meet several criteria. This is not persuasive because applicant is admitting to conducting routine experimentation to find compositions with qualities which are well known as desirable. In addition, R-22 is a notoriously undesirable refrigerant in view of its ozone-depletion properties. 
While applicant has presented data which compare inventive compositions with R-22, applicant has not presented data in comparison with the closest prior art. Where unobvious results are relied upon as a basis for patentability, a proper comparative showing is a minimum requirement. In re Eisenhut, 114 USPQ 287. Objective evidence of unobvious results must be commensurate in scope with the claims. In re Prater, 162 USPQ 541.  In re Tiffin, 172 USPQ 292.  Where the claims cover mixtures of numerous compounds, the evidence must provide an adequate basis for reasonably concluding that the untested compounds encompassed by the claims would behave in the same manner as the tested compositions.  In re Clemens, 622 F.2d 1029, 1035-6, 206 USPQ 289, 296 (CCPA 1980). In re Linder, 457 F.2d 506, 508 173 USPQ 356, 358 (CCPA 1972). In re Greenfield, 197 USPQ 227.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JOHN R HARDEE/Primary Examiner
Art Unit 1761